                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 1 of 17 Page ID #:1



                                1
                                    Susan L. Meter – State Bar No. 236133
                                2    E-mail: smeter@kantorlaw.net
                                    Elizabeth Hopkins – State Bar No. 324431
                                3    E-mail: ehopkins@kantorlaw.net
                                    KANTOR & KANTOR, LLP
                                4   19839 Nordhoff Street
                                    Northridge, CA 91324
                                5   Telephone: (818) 886-2525
                                    Facsimile: (818) 350-6272
                                6
                                    Attorneys for Plaintiff,
                                7   LAURIE K. ENGEL
                                8
                                9                         UNITED STATES DISTRICT COURT
                               10                       CENTRAL DISTRICT OF CALIFORNIA
                               11
                               12   LAURIE K. ENGEL,                                 CASE NO. 2:20-cv-00245
                               13
                                                 Plaintiff,                          COMPLAINT FOR BREACH OF
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14                                                    THE EMPLOYEE RETIREMENT
       (818) 886 2525




                               15         vs.                                        INCOME SECURITY ACT OF 1974;
                                                                                     ENFORCEMENT AND
                               16   FARMERS GROUP, INC., PLAN                        CLARIFICATION OF RIGHTS;
                               17   ADMINSTRATOR FOR THE                             BREACH OF FIDUCIARY DUTIES
                                    FARMERS GROUP, INC.                              AND DEMAND FOR PRE-
                               18   EMPLOYEES’ PENSION PLAN and                      JUDGMENT AND POST-
                               19   WILLIS NORTH AMERICA INC. dba                    JUDGMENT INTEREST AND
                                    WILLIS TOWERS WATSON,                            ATTORNEYS’ FEES AND COSTS
                               20
                               21                Defendants.

                               22                                     INTRODUCTION

                               23         A 36-year employee of Farmers Insurance and his wife call the employer’s

                               24   pension plan helpline. They tell the representative the employee has cancer and it is

                               25   uncertain if he will return to work, but they want to assure that his wife will receive

                               26   the 100% joint and survivor pension option if he dies. The plan representative

                               27   misadvises them that if the employee requests a retirement kit and signs the form to

                               28   elect the 100% option, his wife will receive the 100% joint and survivor benefit, even

                                                                                 1
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 2 of 17 Page ID #:2



                                1   if death occurs before the form is submitted and the benefits commence. The plan

                                2   representative does not advise them of other ways to achieve the employee’s

                                3   objectives. A few days later, the plan representative calls the employee to correct her

                                4   erroneous advice but is unable to explain to the very ill and confused employee whose

                                5   wife is not present. No further efforts are made to rectify the flawed advice. The

                                6   employee dies before the benefit commencement date he selects. The plan

                                7   administrator refuses to recognize a 100% joint and survivor annuity election. Had

                                8   the employee been appropriately advised at the time of the first call or had proper

                                9   efforts been made to fix the incorrect information he was given his wishes could have

                               10   been fulfilled. The employee’s widow now seeks appropriate equitable relief for the

                               11   harm caused by breaches of fiduciary duties by the defendants.

                               12                               JURISDICTION AND VENUE

                               13            1.   This Complaint arises under the Employee Retirement Income Security
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    Act of 1974, 29 U.S.C. §1001 et seq. (“ERISA”), and the principles of federal
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   common law developed thereunder.

                               16            2.   This Court has jurisdiction pursuant to the jurisdictional provision of

                               17   ERISA, 29 U.S.C. §1132(e)(1), and federal question jurisdiction under 28 U.S.C.

                               18   §1331.

                               19            3.   Venue is proper in this district pursuant to 29 U.S.C. §1132(e)(2)

                               20   because this is the district where the plan administrator is located, this is the district

                               21   where the defendants may be found, and this is the district where the breaches took

                               22   place.

                               23                                 FACTUAL ALLEGATIONS

                               24                               Key Persons, Entities and Parties

                               25            4.   Defendant Farmers Group, Inc. (“Farmers Group”) is an insurance

                               26   holding company that operates several affiliated insurance companies, including

                               27   Farmers Insurance.

                               28

                                                                                  2
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 3 of 17 Page ID #:3



                                1         5.     Farmers Group has its home office and corporate headquarters in

                                2   Woodland Hills, California.

                                3         6.     Decedent Charles F. Engel (“Mr. Engel”) was employed as a claim

                                4   adjuster for Farmers Insurance, an affiliate of Farmers Group, from February 2, 1981

                                5   until his death on May 20, 2017.

                                6         7.     Mr. Engel worked for the Northland Territory of Farmers Insurance from

                                7   its offices in the State of Minnesota.

                                8         8.     Plaintiff Laurie K. Engel is a resident of Northfield, Minnesota. Plaintiff

                                9   was married to Mr. Engel from May 20, 1983 until his death on May 20, 2017.

                               10         9.     Farmers Group sponsored and funded a defined benefit pension plan for

                               11   the employees of its affiliates called: The Farmers Group, Inc. Employees’ Pension

                               12   Plan (the “Plan”).

                               13         10.    The Plan was originally adopted in 1943 and was subsequently amended
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    multiple times.
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15         11.    The Plan was expressly established to: “enable Farmers Insurance

                               16   Group to help its employees plan for financial security after retirement.”

                               17         12.     As an employee of an affiliate of Farmers Group, Mr. Engel was a

                               18   participant in the Plan and Plaintiff was his sole beneficiary.

                               19         13.    Farmers Group was a named fiduciary of the Plan with the authority and

                               20   responsibility for: (1) design of the Plan; (2) content of the formal plan document; (3)

                               21   funding of the Plan; and (4) appointment, removal or designation of other Plan

                               22   fiduciaries, including the Plan Administrator.

                               23         14.    Defendant Plan Administrator for the Plan (“Plan Administrator”) was a

                               24   committee comprised of five employees selected by Farmers Group to perform the

                               25   function of Plan Administrator.

                               26         15.    The Plan Administrator shared office space with Farmers Group in

                               27   Woodland Hills, California.

                               28

                                                                                 3
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 4 of 17 Page ID #:4



                                1         16.    The Plan Administrator was a named fiduciary of the Plan with the

                                2   responsibility and authority to control the operation and administration of the Plan

                                3   which included: (1) the sole discretion to determine benefit eligibility and amount; (2)

                                4   the obligation to hire persons to provide necessary services for the Plan; and (3) the

                                5   duty to comply with all disclosure obligations imposed by law.

                                6         17.    The Plan Administrator drafted and distributed to participants in the Plan

                                7   two documents entitled: (1) “Your Guide to Understanding Retiree Benefits and

                                8   Services” (“the Plan Guidelines”); and (2) “Farmers Group, Inc. Employees’ Pension

                                9   Plan Summary Plan Description” (“the SPD”).

                               10         18.    The SPD and Plan Guidelines directed Plan participants and beneficiaries

                               11   to contact Farmers BenefitConnect by phone or online at

                               12   farmersbenefitconnect.ehr.com to answers any questions they had.

                               13         19.    Defendant Willis North America, Inc. d/b/a Willis Towers Watson
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    (“Willis Towers Watson”) is incorporated in the State of Delaware, has its principal
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   place of doing business in New York, New York, is registered to do business in the

                               16   State of California and has offices within the State of California.

                               17         20.    Willis Towers Watson was formed in January of 2016 by the merger of

                               18   London-based Willis Group Holdings PLC with Virginia-based Towers, Watson &

                               19   Company.

                               20         21.    For the plan year beginning December 1, 2016, Willis Towers Watson

                               21   was selected by the Plan Administrator to perform a variety of fiduciary duties for the

                               22   Plan, including communicating with and advising participants/beneficiaries about

                               23   their benefits through a web-based internet portal as well as telephonic and other

                               24   communications platforms. In operating these various communications platforms,

                               25   Willis Towers Watson used the trade name: Farmers BenefitConnect.

                               26                                    RELEVANT FACTS

                               27                          Mr. Engel’s Medical Condition and Death

                               28         22.    In May of 2014, Mr. Engel developed difficulty swallowing. Following

                                                                                4
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 5 of 17 Page ID #:5



                                1   medical tests, doctors in the Twin Cities and the Mayo Clinic in Rochester, Minnesota

                                2   concluded that Mr. Engel had advanced esophageal cancer which was not amenable to

                                3   surgery.

                                4          23.     Mr. Engel underwent chemotherapy and radiation treatment through

                                5   early 2015 at which time treatment was suspended in favor of medical monitoring.

                                6          24.     For the rest of 2015 and most of 2016, Mr. Engel did well.

                                7          25.     On November 4, 2016, however, Mr. Engel was taken to the emergency

                                8   room with complaints of jaundice and abdominal pain.

                                9          26.     Follow-up tests revealed a mass in the abdominal aorta as well as

                               10   extensive metastatic disease in the biliary ducts, liver, and spine.

                               11          27.     On November 29, 2016, Mr. Engel was restarted on weekly

                               12   chemotherapy and in early December of 2016, he went out of work on short-term

                               13   disability.
Northridge, California 91324
 KANTOR & KANTOR LLP




                                           28.     Repeat scans in January and February of 2017 showed progression of his
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   cancer.

                               16          29.     Mr. Engel saw his oncologist on April 6 and April 10, 2017, due to

                               17   markedly increasing jaundice and severe abdominal pain.

                               18          30.     By the week of April 20, 2017, Mr. Engel was having constant, severe

                               19   and debilitating abdominal pain which he rated as 10/10 despite copious pain

                               20   medications.

                               21          31.     From April 21-25, 2017, Mr. Engel was hospitalized in Rochester,

                               22   Minnesota for adjustments to his pain medications, a celiac plexus block procedure for

                               23   control of pain, and dietary consultation because he was emaciated.

                               24          32.     On the morning of May 20, 2017, Mr. Engel died at home.

                               25          33.     The death certificate listed the cause of death as widely metastatic

                               26   esophageal cancer.

                               27                         Contact with Plan Representative—First Call

                               28

                                                                                  5
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 6 of 17 Page ID #:6



                                1         34.    On January 26, 2017, Mr. Engel telephoned Farmers BenefitConnect and

                                2   was connected to Nicki Olson on a recorded line.

                                3         35.    Ms. Olson was an employee of Willis Towers Watson acting under the

                                4   trade name Farmers BenefitConnect as a plan representative and fiduciary.

                                5         36.    Mr. Engel told Ms. Olson, that he had “medical problems” and expressly

                                6   informed Ms. Olson that he wanted to be sure that he had set up his pension so that his

                                7   wife would receive the 100% joint and survivor benefit if he died.

                                8         37.    Ms. Olson advised him that if he wanted the 100% joint and survivor

                                9   option, he would have to “make an active election,” “separate employment,” and

                               10   “start your payments.”

                               11         38.    Ms. Olson did not explain: (1) what “make an active election” meant; (2)

                               12   what steps Mr. Engel would need to take to “separate employment;” (3) what he had

                               13   to do to “start receiving payments;” or (4) what amount of time would be needed to
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    assure that the pension election for a 100% joint and survivor benefit would be
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   effective.

                               16                      Contact with Plan Representative—Second Calls

                               17         39.    On March 27, 2017, Mr. Engel placed two calls on the same day to

                               18   Farmers BenefitConnect.

                               19         40.    During the first call he needed assistance because he had mislaid his

                               20   password and was struggling to access the benefit estimator on the web portal.

                               21         41.    During the second call, Mr. Engel was put through to plan representative

                               22   Alexa Porteous on a recorded line.

                               23         42.    Ms. Porteous was an employee of Willis Towers Watson acting under the

                               24   trade name Farmers BenefitConnect as a plan representative and fiduciary.

                               25         43.    Mr. Engel explained that he was trying to use the benefit estimator but

                               26   was having difficulty doing so. He told Ms. Porteous that he had “very extenuating

                               27   circumstances as far as my health” and he may have to leave the company.

                               28

                                                                               6
                                                                           COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 7 of 17 Page ID #:7



                                1         44.    Ms. Porteous assisted Mr. Engel in accessing the benefit estimator on the

                                2   portal but asked him nothing more about what needs he might have because of his

                                3   extenuating health circumstances.

                                4                           Contact with Plan Representative—Third Call

                                5         45.    On April 17, 2017, Plaintiff (with Mr. Engel present) called Farmers

                                6   BenefitConnect and was put through to plan representative, Mila Thongphachanh, on a

                                7   recorded line.

                                8         46.    Ms. Thongphachanh was an employee of Willis Towers Watson acting

                                9   under the trade name Farmers BenefitConnect as a plan representative and fiduciary.

                               10         47.    Plaintiff explained that her husband was out on disability dealing with

                               11   cancer and pain and it was uncertain whether he would be able to return to work, but

                               12   he wanted to assure that she would receive the 100% joint and survivor option if he

                               13   died. Trying to make this happen was “all he is thinking about,” she reported to Ms.
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    Thongphachanh.
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15         48.    Ms. Thongphachanh’s responses to Plaintiff during the call were

                               16   incorrect, confusing, and imprudent in several ways.

                               17         49.    Ms. Thongphachanh: (1) confused the idea of a 100% beneficiary

                               18   (meaning sole beneficiary) with a 100% joint and survivor annuity option; (2)

                               19   misinformed the Engels that if Mr. Engel were to request his pension kit and sign an

                               20   election form for the 100% joint and survivor benefit, this choice would be honored

                               21   even if his death occurred before pension payments started; (3) erroneously told them

                               22   that he could request a pension kit and it would remain good for 90 days and then if he

                               23   wanted to do so he could just request another kit; (4) recommended that Mr. Engel

                               24   wait until his following birthday to get a higher pension amount; (5) told the couple

                               25   not to give up and to think he would get better and beat the illness; and (6) never

                               26   explained the suspension of benefits feature of the Plan that would have permitted Mr.

                               27   Engel to retire immediately, lock in the 100% joint and survivor annuity, but still

                               28   return to work later if his health improved.

                                                                                   7
                                                                           COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 8 of 17 Page ID #:8



                                1                          Contact with Plan Representative—Fourth Call

                                2         50.    Willis Towers Watson’s supervisory staff identified that misinformation

                                3   had been given during the phone call on April 17, 2017 and directed Ms.

                                4   Thongphachanh to make a corrective call.

                                5         51.     On April 20, 2017, Ms. Thongphachanh called on a recorded phone line

                                6   and spoke with Mr. Engel who was alone at home.

                                7         52.     Ms. Thongphachanh proceeded with the call even though it was apparent

                                8   from the start that Mr. Engel was very ill, he was confused, his speech was impaired,

                                9   he wished his wife was present, and he did not understand Ms. Thongphachanh. But

                               10   he did tell her he needed a pension kit right away.

                               11         53.     Ms. Thongphachanh’s corrective call was also ineffective because she

                               12   used vague, confusing and imprecise language such as telling Mr. Engel he had to be

                               13   “staying with your spouse,” apparently to mean that Mr. Engel had to be alive at the
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    time his pension commenced.
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15         54.     Furthermore, Ms. Thongphachanh incorrectly conflated the terms

                               16   “retirement date” and “benefit commencement date” throughout the call.

                               17         55.     Most importantly, Ms. Thongphachanh did not explain in a manner that

                               18   effectively communicated to Mr. Engel that any benefit election he made would not be

                               19   effective unless he survived until the benefit commencement date that would follow

                               20   his retirement date.

                               21         56.     Following this call, no representative of Willis Towers Watson or the

                               22   Plan Administrator did anything further to follow-up on the incorrect call of April 17,

                               23   2017 or the ineffective corrective call of April 20, 2017.

                               24         57.     After speaking with Ms. Thongphachanh, Mr. Engel telephoned his wife

                               25   at her workplace and told her that the plan representative with whom they had spoken

                               26   had called back and said she was mistaken when she advised that Mr. Engel could

                               27   request multiple retirement kits to make an election. When Ms. Engel asked if the

                               28

                                                                                8
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 9 of 17 Page ID #:9



                                1   plan representative had said that an election would not be honored if death occurred

                                2   before retirement, Mr. Engel reported that she had not.

                                3         58.     The couple was left with the incorrect understanding that Mr. Engel only

                                4   needed to request a kit and fill out the election forms to assure the 100% joint and

                                5   survivor benefit would be honored even if death occurred before Mr. Engel’s benefit

                                6   commencement date.

                                7         59.     Mr. Engel detrimentally relied on this misunderstanding and did not

                                8   expedite the process for completing an election that his wife would get the value of his

                                9   entire retirement benefit.

                               10         60.     Had Mr. Engel been correctly advised, he would have selected a

                               11   retirement Date during the month of April of 2017, he would have elected the 100%

                               12   joint and survivor benefit, and he would have been assigned a benefit commencement

                               13   date of May 1, 2017.
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          61.     Under those circumstances, Plaintiff would have received the 100% joint
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   and survivor benefit following his death on May 20, 2017.

                               16                          Contact with Plan Representative--Fifth Call

                               17         62.     On May 1, 2017, Mr. Engel called the HR Service Center to report he

                               18   wanted to retire as of June 7, 2017.

                               19         63.     The HR Service Center representative entered Mr. Engel’s planned

                               20   retirement date for the purposes of employment separation and various employee

                               21   benefits plans, such as medical, dental, and life insurance. The representative did not

                               22   send Mr. Engel a kit to designate his Pension Plan retirement date.

                               23                        Contact with Plan Representative—Sixth Call

                               24         64.     On May 11, 2017, Mr. Engel called the number for Farmers

                               25   BenefitConnect and spoke with plan representative, Sarah Brennan, on a recorded line.

                               26         65.     Ms. Brennan was an employee of Willis Towers Watson acting under

                               27   the trade name Farmers BenefitConnect as a plan representative and fiduciary.

                               28

                                                                                9
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 10 of 17 Page ID #:10



                                1         66.        Mr. Engel told Ms. Brennan that June 7, 2017, would be his retirement

                                2   date and that he wanted the 100% joint and survivor annuity and asked that he be sent

                                3   a pension kit.

                                4         67.        Ms. Brennan advised Mr. Engel that the pension election kit would be

                                5   sent to him via regular mail and should arrive within five business (i.e. by May 18,

                                6   2017).

                                7         68.        On May 13, 2017, Mr. Engel’s supervisor, John Stupka, came to the

                                8   Engel home to collect company property. During this encounter, Mr. Engel informed

                                9   Mr. Stupka that he was waiting for a retirement kit to come to him and he wanted to

                               10   make sure his wife would receive the 100% joint and survivor benefit. Mr. Stupka

                               11   promised to make sure everything went smoothly for Mr. Engel’s retirement process.

                               12         69.        Mr. Engel died on May 20, 2017.

                               13                         Contact with Plan Representative--Seventh Call
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          70.        On May 25, 2017, Plaintiff called Farmers BenefitConnect and spoke
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   with plan representative, Vanessa Awdish, on a recorded line.

                               16         71.        Ms. Awdish was an employee of Willis Towers Watson acting under the

                               17   trade name Farmers BenefitConnect as a plan representative and fiduciary.

                               18         72.        Plaintiff reported her husband’s death to Ms. Awdish.

                               19         73.        Plaintiff told Ms. Awdish that her husband had wanted to elect the 100%

                               20   joint and survivor benefit and had been anxiously waiting to receive the kit to do so,

                               21   but nothing had yet arrived in the mail.

                               22         74.        When Plaintiff asked if the Plan would honor her husband’s intention to

                               23   provide her with the 100% joint and survivor benefit even though he had not

                               24   completed the forms, Ms. Awdish responded the team would have to review all of the

                               25   information and determine what will happen but that “most likely” the Plan would

                               26   provide the benefit.

                               27
                               28

                                                                                 10
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 11 of 17 Page ID #:11



                                1         75.     When Plaintiff eventually received the kit in the mail, the cover letter to

                                2   Mr. Engel was dated May 13, 2017, but the postmark on the envelope was dated May

                                3   25, 2017.

                                4         76.     Even though Willis Towers Watson knew that Mr. Engel was very sick,

                                5   and that time was of the essence, Willis Towers Watson did not send out the pension

                                6   kit for delivery within five days as promised but waited until after his death to do so.

                                7                                      Claim for Benefits

                                8        77.     Plaintiff requested that the Plan allow her the 100% joint and survivor

                                9   benefit even though the pension form had not been completed because that was her

                               10   husband’s clearly expressed intention.

                               11        78.      By email dated June 7, 2017 sent to the personal email of Plaintiff’s son,

                               12   Kathy LeBoyer, the HR Shared Services Director to whom the issue had been

                               13   escalated, denied Plaintiff’s claim writing:
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          Under the provisions of the plan, since [Mr. Engel] had not officially
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15         commenced benefits [when he died] and the paperwork [was] not received with

                               16         a formal election, we cannot provide the surviving spouse with the 100% joint

                               17         and survivor option even if this was his “intent.”

                               18         79.    By letter dated November 3, 2017, Ms. Engel’s prior counsel, Andrew

                               19   Holly, demanded a remedy for the harm resulting from the defendants’ breach of

                               20   fiduciary duties.

                               21         Response of the Plan Administrator to Claim for Breach of Fiduciary Duty

                               22         80.     On or before November 7, 2017, Albert Cortez, an Employee Benefits

                               23   Manager for Farmers Group acting on behalf of the Plan Administration committee,

                               24   asked Kate Ehrhardt, a Service Center Team Lead from Willis Towers Watson, to

                               25   review the telephone calls between Farmers BenefitConnect and the Engels.

                               26         81.     On November 7, 2017, Ms. Ehrhardt sent an email to Mr. Cortez

                               27   advising that while she had not listened to the tapes, she had reviewed the

                               28

                                                                                   11
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 12 of 17 Page ID #:12



                                1   representatives’ call notes and from those she had prepared a summary that was

                                2   contained in the same email.

                                3         82.     On November 9, 2017, Mr. Cortez sent Ms. Erhardt’s first email to

                                4   Ernestine Phillips, a Human Resources Specialist acting on behalf of the Plan

                                5   Administrator, and requested that the email be made part of the committee’s packet

                                6   for the Engel claim.

                                7         83.     On or before November 10, 2017, Bob Foster, another Employee

                                8   Benefits Manager acting on behalf of the Plan Administration committee, asked Ms.

                                9   Ehrhardt to listen to the tapes and send a report.

                               10         84.     Ms. Ehrhardt sent a second email to Mr. Foster dated November 10,

                               11   2017, indicating she had listened to the tapes and from that exercise had prepared the

                               12   more detailed summary that followed in the email along with her own conclusions as

                               13   to the accuracy of the information given.
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          85.     Mr. Foster forwarded Ms. Erhardt’s second email to Ms. Phillips with
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   the request that it be added to the committee’s packet for the Engel claim.

                               16         86.     On the same date, November 10, 2017, Ms. Phillips sent a letter to Mr.

                               17   Holly advising that the Plan Administrator was treating his letter as a request for

                               18   benefits and doing an investigation.

                               19         87.     A memorandum was prepared for the representatives of the Plan

                               20   Administration committee that was accompanied by the two emails from Ms.

                               21   Ehrhardt—but not the actual tapes of the conversations.

                               22         88.     The committee met to consider the claim on November 21, 2017.

                               23         89.     The Plan Administration committee denied the claim and sent Attorney

                               24   Holly a letter dated November 29, 2017, stating that since Mr. Engel was not alive as

                               25   of the benefit commencement date, no intention for a 100% joint and survivor benefit

                               26   election would be honored.

                               27                                           Count I:

                               28                           BREACH OF FIDUCIARY DUTIES

                                                                                12
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 13 of 17 Page ID #:13



                                1                    BY DEFENDANT WILLIS TOWERS WATSON

                                2         90.     Plaintiff restates and re-alleges the allegations contained in the foregoing

                                3   paragraphs.

                                4         91.     Willis Towers Watson was a fiduciary of the Plan through delegation

                                5   from the Plan Administrator of the fiduciary duty of disclosing plan information to

                                6   participants and beneficiaries through the communicating, counseling, and advising

                                7   functions that Willis Towers Watson performed via online and telephonic platforms

                                8   operated under the name Farmers BenefitConnect.

                                9         92.     Willis Towers Watson, in the exercise of its delegated fiduciary duties to

                               10   communicate, counsel, and advise participants and beneficiaries, was obligated to do

                               11   so with that degree of care, skill, prudence, and diligence a reasonable person acting in

                               12   the circumstances would exercise, and for the exclusive purpose of providing benefits

                               13   to participants and beneficiaries as is required by 29 U.S.C. §1104(a)(1)(B).
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          93.     On April 17, 2017, with full knowledge that Mr. Engel was suffering
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   from cancer, Willis Towers Watson’s employee breached fiduciary duties to Plaintiff

                               16   and Mr. Engel by providing misleading, incorrect and confusing information to them

                               17   that left them with the understanding that Mr. Engel’s intention to elect the 100% joint

                               18   and survivor annuity would be honored if Mr. Engel requested a kit and signed up for

                               19   this benefit –even if he died before the benefit commencement date.

                               20         94.     Willis Towers Watson’s supervisory employee(s) were fiduciaries of the

                               21   Plan and in that role identified that Ms. Thongphachanh had given incorrect,

                               22   misleading and confusing information to the Engels on April 17, 2017, and directed

                               23   Ms. Thongphachanh to make a corrective call to the Engels.

                               24         95.     On April 20, 2017, Ms. Thongpachanh called Mr. Engel but failed to

                               25   remedy the impact of the incorrect information she had previously provided, and

                               26   instead further confused Mr. Engel.

                               27         96.     Willis Towers Watson’s supervisory employee(s) were fiduciaries of the

                               28   plan and failed to monitor the corrective call made by Ms. Thongphachanh and failed

                                                                                13
                                                                            COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 14 of 17 Page ID #:14



                                1   to take any other action to remedy either the initial incorrect information she had

                                2   given or the failed corrective call.

                                3            97.    At all relevant times, Willis Towers Watson’s supervisory employee(s)

                                4   failed to properly train their subordinates: (1) about the terms of the Plan; (2) how to

                                5   respond to questions about the Plan’s terms; (3) how to assure adequate information-

                                6   sharing occurred; and (4) how to document the content of their calls accurately.

                                7            98.    At all relevant times, Willis Towers Watson’s supervisory employee(s)

                                8   failed to properly monitor: (1) how their subordinates performed their duties; (2) how

                                9   erroneous information was corrected; and (3) how corrections that were attempted

                               10   were fulfilled and documented.

                               11            99.    Because of these breaches of fiduciary duties by Willis Towers Watson

                               12   and its employees, Mr. Engel did not request a retirement date in April of 2017 and

                               13   did not request a benefit commencement date of May 1, 2017.
Northridge, California 91324
 KANTOR & KANTOR LLP




                                             100. Mr. Engel would have chosen these dates and had he done so he would
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   have made an effective election for the 100% joint and survivor election before his

                               16   death.

                               17            101. As a result of the described fiduciary breaches by Willis Towers Watson

                               18   and its employees, Mr. Engel’s clearly and repeatedly expressed intention for a 100%

                               19   joint and survivor benefit was denied and Plaintiff was permitted only the default 50%

                               20   joint and survivor benefit.

                               21                                            Count II:

                               22                             BREACH OF FIDUCIARY DUTIES

                               23                            BY DEFENDANT FARMERS GROUP

                               24            102. Plaintiff restates and re-alleges the allegations contained in the foregoing

                               25   paragraphs.

                               26            103. Farmers Group was the Plan’s sponsor, designer and sole funder.

                               27            104. Farmers Group knew that the Plan was established and designed “to

                               28   enable [participants] to plan for financial security after retirement.”

                                                                                  14
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 15 of 17 Page ID #:15



                                1         105. Farmers Group was a named fiduciary of the Plan with the responsibility

                                2   to appoint, remove or designate the five persons comprising the Plan Administrator.

                                3         106. In exercising the fiduciary responsibly to appoint the persons serving as

                                4   the Plan Administrator, Farmers Group was bound to act with the care, skill,

                                5   prudence, and diligence that a reasonable person acting in a like capacity and familiar

                                6   with such matters would use as is specified by 29 U.S.C. §1104(a)(1)(B).

                                7         107. Farmers Group selected the five individuals who served on the committee

                                8   that functioned as the Plan Administrator and the Plan Administrator selected Willis

                                9   Towers Watson to perform the delegated counseling and advising functions through

                               10   Farmers BenefitConnect.

                               11         108. Farmers Group, as plan sponsor and plan designer, knew or should have

                               12   known that the Plan was very complex, covered many participants and beneficiaries in

                               13   many states, included terms that differed depending on the affiliate group in question,
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    and had been in existence for many years.
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15         109. Farmers Group knew or should have known that for any entity to provide

                               16   informed and competent advice about the Plan, it would have to have detailed training

                               17   and significant expertise in the terms of the Plan.

                               18         110. Farmers Group took no steps to supervise the Plan Administrator to

                               19   assure that this training would occur.

                               20         111. As a result, incorrect, incomplete, and erroneous advice was provided to

                               21   Mr. Engel and his intention that his wife, the Plaintiff in this case, receive a 100%

                               22   joint and survivor pension was not accomplished before he died.

                               23         112. Plaintiff was therefore deprived of the difference between the 50% joint

                               24   and survivor default benefit and the 100% joint and survivor benefit option that her

                               25   husband repeatedly expressed an intent that she receive.

                               26                                            Count III:

                               27                           BREACH OF FIDUCIARY DUTIES

                               28                      BY DEFENDANT PLAN ADMINISTRATOR

                                                                                 15
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 16 of 17 Page ID #:16



                                1
                                2         113. Plaintiff restates and re-alleges the allegations contained in the foregoing

                                3   paragraphs.

                                4         114. The Plan Administrator was a named fiduciary of the Plan with fiduciary

                                5   duties to: (1) determine benefit eligibility and amount; (2) hire persons to provide

                                6   necessary services for the Plan; and (3) comply with all disclosure obligations

                                7   imposed by state or federal law.

                                8         115. In executing its fiduciary duties, the Plan Administrator was obliged to

                                9   exercise that degree of care, skill, prudence, and diligence that a reasonable person

                               10   acting in like circumstances would employ as is specified by 29 U.S.C.

                               11   §1104(a)(1)(B).

                               12         116. The Plan Administrator breached its fiduciary duties of determining

                               13   benefit eligibility and amount by failing to listen to the tapes between Farmers
Northridge, California 91324
 KANTOR & KANTOR LLP




                                    BenefitConnect and the Engels and by relying on Willis Towers Watson’s
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15   interpretation of selected telephone calls even though it was Willis Towers Watson’s

                               16   conduct that was in question.

                               17         117. The Plan Administrator breached its fiduciary duties of determining

                               18   benefit eligibility and amount by failing to review or consider the evidence that

                               19   established how plan representatives gave incorrect, incomplete, and erroneous

                               20   information to the Engels.

                               21         118. The Plan Administrator breached its fiduciary duty to hire persons to

                               22   provide Plan services by: (1) selecting Willis Towers Watson to perform the fiduciary

                               23   functions of communicating, counseling, and advising Plan participants and

                               24   beneficiaries through Farmers Benefit Connect when Willis Towers Watson and its

                               25   employees did not have the competence to do so; (2) failing to assure that Willis

                               26   Towers Watson’s employees were adequately trained and informed about Plan terms

                               27   and practices; and (3) failing to reasonably monitor Willis Towers Watson’s

                               28   performance of these fiduciary duties.

                                                                                16
                                                                             COMPLAINT
                               Case 2:20-cv-00245-MWF-PJW Document 1 Filed 01/09/20 Page 17 of 17 Page ID #:17



                                1         119. Mr. Engel and Plaintiff were thereby provided with incorrect, incomplete,

                                2   and erroneous advice which led to Mr. Engel not making an effective election of the

                                3   100% joint and survivor benefit for his wife.

                                4         120. Plaintiff has thus been deprived of the difference between the 50% joint

                                5   and survivor benefit and the 100% joint and survivor benefit.

                                6         WHEREFORE, Plaintiff requests an Order and judgment against Defendants,

                                7   individually or collectively, that would provide her with injunctive and other equitable

                                8   relief as provided by 29 U.S.C. §1132(a)(3) such as:

                                9         i.     An equitable surcharge for the difference between the 100% and the 50%

                               10                joint and survivor benefit for Plaintiff’s lifetime;

                               11         ii.    An Order equitably estopping Defendants from enforcing the default

                               12                50% joint and survivor annuity and an equitable injunction to recognize

                               13                Plaintiff as beneficiary of a 100% joint and survivor annuity;
Northridge, California 91324
 KANTOR & KANTOR LLP




                                          iii.   An award of prejudgment interest on the amount of the joint and survivor
  19839 Nordhoff Street




                               14
       (818) 886 2525




                               15                benefit denied to Plaintiff from May 20, 2017until judgment;

                               16         iv.    Reimbursement of the costs, expenses and attorney’s fees incurred by

                               17                Plaintiff in this action as provided for by 29 U.S.C. §1132(g); and

                               18         v.     Such other and further appropriate equitable relief as the Court deems

                               19                just and proper.

                               20   DATED: January 9, 2020                  KANTOR & KANTOR, LLP

                               21
                                                                            By:        /s/ Susan L. Meter
                               22                                                      SUSAN L. METER
                                                                                       ELIZABETH HOPKINS
                               23
                                                                                       Attorneys for Plaintiff,
                               24                                                      LAURIE K. ENGEL
                               25
                               26
                               27
                               28

                                                                                  17
                                                                            COMPLAINT
